 

EXHIBIT “B”

 

THIRD AMENDMENT

to

2003 OUTSIDE DIRECTORS STOCK PLAN

 

THIS THIRD AMENDMENT TO THE PERMA-FIX ENVIRONMENTAL SERVICES, INC. 2003 OUTSIDE
DIRECTORS STOCK PLAN (the “Third Amendment”) was approved by the Board of
Directors (the “Board”) of Perma-Fix Environmental Services, Inc. (the
“Company”) to be effective on July 10, 2014, subject to the approval of the
shareholders of the Company.

 

WHEREAS, Article IX of the 2003 Outside Directors Stock Plan, effective July 29,
2003 (as amended, the “Plan”), provides that the Board may at any time, and from
time to time and, in any respect amend or modify the Plan;

 

WHEREAS, as of July 10, 2014, the maximum number of shares of our common stock
that may be issued under the Plan is 600,000 shares (subject to adjustment as
provided in the 2003 Plan), of which 509,841 shares have previously been issued
or reserved for issuance under the Plan, comprised of 341,898 shares previously
issued under the Plan, and 167,943 shares issuable under outstanding options
granted under the Plan;

 

WHEREAS, in order to continue to attract and retain qualified members of the
Board who are not employees of the Company, the Board is of the opinion that it
is necessary that the maximum number of shares of Common Stock that may be
issued under the Plan be increased from 600,000 to 800,000 shares (subject to
adjustment as provided in the Plan); and,

 

NOW, THEREFORE, the following amendments to the plan are unanimously adopted by
the Board, subject to the approval of the shareholders of the Company:

 

1. Amendment to Section 4.1       Section 4.1 of the Plan is hereby amended by
deleting the number “600,000” from the first full sentence contained therein and
substituting in lieu thereof the number “800,000” (subject to adjustment as
provided in the Plan).     2. Amendment to Section 4.2.1       Section 4.2.1 of
the Plan is hereby amended by deleting Section 4.2.1 in its entirety and
replacing such section with the following:       There shall be a proportionate
adjustment of (a) the aggregate number of shares of Stock under the Plan for
which Options may be granted or for which Stock Awards may be issued, and (b)
the aggregate number of shares of Stock for which Options may be granted
pursuant to Section 5.2.1 and Section 5.2.2 hereof.     3. Amendment to Section
5.2.1       Section 5.2.1 of the Plan is hereby amended by deleting Section
5.2.1 in its entirety and replacing such section with the following:       “Each
Eligible Director shall automatically be granted an Option to purchase 6,000
shares of Stock on the Initial Election Date to the Board of Directors of the
Company, subject to adjustment in accordance with Section 4.2.1 hereof.     4.
Amendment to Section 5.2.2       Section 5.2.2 of the Plan is hereby amended by
deleting Section 5.2.2 in its entirety and replacing such section with the
following:       “Each Eligible Director shall automatically be granted an
Option to purchase 2,400 shares of Stock on each Grant Date subsequent to such
Eligible Director’s Initial Election Date, subject to adjustment in accordance
with Section 4.2.1 hereof.

 

The Plan is hereby amended and modified only to the extent specifically amended
or modified by this Second Amendment to the 2003 Outside Directors Stock Plan.
None of the other terms, conditions or provisions of the Plan, is amended or
modified by this Third Amendment to the 2003 Outside Directors Stock Plan.

 

   

 

 

 



 